Order entered March 8, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00093-CV

               CORNERSTONE STAFFING SOLUTIONS, INC., Appellant

                                               V.

      VALTECH SOLUTIONS, INC. AND VALTECH SERVICES, INC., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-10346

                                           ORDER
       Before the Court are nonresident attorney Jeffrey P. Bast’s unopposed verified motion for

admission pro hac vice and resident attorney Michael A. McCabe’s motion in support. We

GRANT the motions. Mr. Bast shall be allowed to participate, on behalf of appellees, in the

proceedings in this cause including oral argument.




                                                     /s/   KEN MOLBERG
                                                           JUSTICE